Ashtabula App. No. 2006-A-0004, 2007-Ohio-1780. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Judgment Entry filed June 5, 2007:
“Is a guilty plea knowing, intelligent, and voluntary when the trial court misinforms the defendant that he or she will be subject to five years postrelease control if released and up to nine months in prison for any violation when, in fact, the defendant faces a lifetime of parole and reincarceration for life for any violation?”
Lundberg Stratton and O’Connor, JJ., would recognize the conflict but hold the cause for the decision in 2006-1973, State v. Sarkozy, Cuyahoga App. No. 86952, 2006-Ohio-3977.
The conflict case is State v. Prom, Butler App. No. CA2002-01-007, 2003-Ohio-6543.
Sua sponte, cause consolidated with 2007-0983, State v. Clark, Ashtabula App. No. 2006-A-0004, 2007-Ohio-1780.
Appellant’s motion to hold oral argument on the same day as 2006-1973, State v. Sarkozy, Cuyahoga App. No. 86952, 2006-Ohio-3977, is denied.